DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,231,566. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.
Dependent claims 16-21, in combination with their independent claims 1 and 14, are merely a broader version of the patented claims 1-14 of U.S. Patent No. 10,231,566.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3, 6, 7, 9, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Winnington-Ingram.
	There is disclosed in Winnington-Ingram a brewing apparatus comprising: a brew chamber 1 having a brew chamber interior volume, a brew chamber enclosed end (bottom), and a brew chamber opening 4 remote from the brew chamber enclosed end; and a filter 6 providing a water-permeable barrier, the filter defining a filter interior volume, the filter sized to fit within the brew chamber interior volume, the filter having a filter enclosed end (bottom) and a filter opening (top), the filter opening being wider than the filter enclosed end, the filter further having a frame 7 encasing a water-permeable barrier 8; wherein the filter is positionable within the brew chamber such that it divides the filter interior volume from the remainder of the brew chamber interior volume.
Claim(s) 1, 3-5, 9-12, 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Varney et al.
	There is disclosed in Varney a brewing apparatus comprising: a brew chamber 20 having a brew chamber interior volume, a brew chamber enclosed end (bottom), and a brew chamber opening (top) remote from the brew chamber enclosed end; and a filter 24 providing a water-permeable barrier, the filter defining a filter interior volume, the filter sized to fit within the brew chamber interior volume, the filter having a filter enclosed end (bottom) and a filter opening (top), the filter opening being wider than the filter enclosed end (figs. 9, 10), the filter further having a frame (side walls, top wall 38) encasing a water-permeable barrier 37; wherein the filter is positionable within the brew chamber such that it divides the filter interior volume from the remainder of the brew chamber interior volume; further wherein the filter opening is associatable with the brew chamber enclosed end (figs. 1 and 5).
Claim(s) 1, 8, 9 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Joergensen.
	There is disclosed in Joergensen a brewing apparatus comprising: a brew chamber (tea pot) having a brew chamber interior volume, a brew chamber enclosed end (bottom), and a brew chamber opening (top) remote from the brew chamber enclosed end; and a filter 1 providing a water-permeable barrier, the filter defining a filter interior volume, the filter sized to fit within the brew chamber interior volume, the filter having a filter enclosed end 2 and a filter opening 6, the filter opening being wider than the filter enclosed end, the filter further having a frame (side walls) encasing a water-permeable barrier 3; wherein the filter is positionable within the brew chamber such that it divides the filter interior volume from the remainder of the brew chamber interior volume; and further wherein infusion occurs when water in the brew chamber interior volume is drawn in through the water-permeable barrier and soaks coffee grounds within the filter interior volume.
Response to Arguments

Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant has failed to provide an argument regarding independent claims.
Applicant, in discussing dependent claims 4, 5, 10 and 14, describes the structural arrangement of Varney as being opposite of that recited in the claims. Applicant describes the Varney filter opening as being positioned toward the opening of the bowl, which is exactly opposite of what is claimed. Applicant appears to have confused the structural arrangement shown in Varney. Figures 9 and 10 of Varney discloses an upper filter opening which is surrounded by a periphery 38. When flipped, as shown in figure 1, the filter opening is associatable with the brew chamber enclosed end (bottom).
Applicant’s request for further clarification of the double patenting rejection has been addressed above in the double patenting rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761